

Exhibit 10.12


ONE GAS, INC.
RESTRICTED UNIT AWARD AGREEMENT
This Restricted Unit Award Agreement (this “Agreement”) is made and entered into
as of February 18, 2019 (the “Grant Date”) by and between ONE Gas, Inc., an
Oklahoma corporation (the “Company”) and [NAME] (the “Participant”).
WHEREAS, the Company has adopted the ONE Gas, Inc. Amended and Restated Equity
Compensation Plan (2018), as amended from time to time (the “Plan”), pursuant to
which Restricted Unit Awards may be granted; and
WHEREAS, the Executive Compensation Committee (the “Committee”) has determined
that it is in the best interests of the Company and its shareholders to grant
the Restricted Unit Award provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.Grant of Restricted Units.
1.1    The Company hereby grants to the Participant an award consisting of
[NUMBER] Restricted Units (“Restricted Units” or the “Award”) on the terms and
conditions set forth in this Agreement, the Notice of Restricted Unit Award and
Agreement dated February 18, 2019, a copy of which is attached hereto and
incorporated herein by reference, and the Plan. Each Restricted Unit represents
the right to receive one share of the Company’s common stock (“Share”) or, at
the Company’s option, an amount of cash as set forth in 6.3, in either case, at
the times and subject to the conditions set forth herein. Capitalized terms that
are used but not defined herein have the meanings set forth in the Plan.
1.2    The Restricted Units shall be credited to a separate account maintained
for the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
2.    Consideration. The Award is granted in consideration of the Participant’s
continued employment with the Company.
3.    Vesting.
3.1    General. Subject to Participant’s continuous employment with the Company
during the period beginning on the Grant Date and ending on February 19, 2022
(the “Restricted




--------------------------------------------------------------------------------




Period”) and subject to the terms of this Agreement, the Participant will vest
in such amounts and at such times as are set forth below:


Vesting Date
Percentage of Award That Vests
February 19, 2022
100%

For purposes of this Agreement, employment with any Subsidiary of the Company
shall be treated as employment with the Company. Likewise, a termination of
employment shall not be deemed to occur by reason of a transfer of employment
between the Company and any Subsidiary.
Restricted Units that vest pursuant to the terms of this Agreement, including
Sections 3.2 and 3.3 below, are referred to as “Vested Units” and the date upon
which the Restricted Units vest is referred to as a “Vesting Date.” Unless and
until the Restricted Units have vested, Participant will have no right to
receive any Shares subject thereto. Prior to the actual delivery of any Shares,
the Award will represent an unsecured obligation of the Company, payable only
from the Company’s general assets.
3.2    Termination of Employment.
(a)    If the Participant's employment with the Company is terminated prior to
the end of the Restricted Period by the Company without Cause or on account of
the Participant’s Retirement, Total Disability or death, the Participant will
vest in a pro-rata portion of the Restricted Units as of the Participant’s
termination date. The pro-rata portion of the Restricted Units that vest will be
determined by multiplying the number of Restricted Units granted hereunder by a
fraction, which fraction shall be equal to the number of full months which have
elapsed under the Restricted Period at the time of such termination of
employment by the number of full months in the Restricted Period. If the
Participant’s employment with the Company terminates for any other reason,
Participant shall immediately forfeit any and all Restricted Units that have not
vested or do not vest on or prior to the Participant’s termination date and
neither the Company nor any Subsidiary shall have any further obligations to the
Participant under this Agreement. For purposes of this Agreement:
(i)    “Cause” will mean any of the following: (i) the Participant’s conviction
in a court of law of a felony, or any crime or offense involving misuse or
misappropriation of money or property, (ii) the Participant’s violation of any




--------------------------------------------------------------------------------




covenant, agreement or obligation not to disclose confidential information
regarding the business of the Company (or Subsidiary), (iii) any violation by
the Participant of any covenant not to compete with the Company (or Subsidiary),
(iv) any act of dishonesty by the Participant which adversely effects the
business of the Company (or Subsidiary), (v) any willful or intentional act of
the Participant which adversely affects the business of, or reflects unfavorably
on the reputation of the Company (or Subsidiary), (vi) the Participant’s use of
alcohol or drugs which interferes with the Participant’s duties as an employee
of the Company (or Subsidiary), or (vii) the Participant’s failure or refusal to
perform the specific directives of the Company’s Board, or its officers which
directives are consistent with the scope and nature of the Participant’s duties
and responsibilities with the existence and occurrence of all of such causes to
be determined by the Company, in its sole discretion; provided, that nothing
contained in the foregoing provisions of this Section shall be deemed to
interfere in any way with the right of the Company (or Subsidiary), which is
hereby acknowledged, to terminate the Participant’s employment at any time
without Cause.
(ii)    “Retirement” means a voluntary termination of employment of the
Participant with the Company by the Participant if at the time of such
termination of employment the Participant has both completed five (5) years of
service with the Company and attained age fifty (50).
(iii)    “Total Disability” means that the Participant is permanently and
totally disabled and unable to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, and has established such
disability to the extent and in the manner and form as may be required by the
Committee.
3.3    Change in Control. If a Change in Control occurs prior to the end of the
Restricted Period and the Participant is employed by the Company at the time of
the Change in Control, but subsequently terminates prior to the end of the
Restricted Period based on an involuntary termination (without cause) or a
voluntary termination with “good reason” within 24




--------------------------------------------------------------------------------




months of the CIC date, then the Participant shall become one hundred percent
(100%) vested in the Award upon the date of the termination due to the Change in
Control. Good reason includes:
•
Demotion or material reduction of authority or responsibility;

•
Material reduction in base salary;

•
Material reduction in annual incentive or LTI targets;

•
Relocation of greater than 35 miles; or

•
Failure of a successor company to assume the change-in-control plan.

Notwithstanding the foregoing, the provisions set forth in the Plan applicable
to a Change in Control shall apply to the Award, and in the event of a Change in
Control, the Committee, in its sole discretion and to the extent permitted by
Section 409A, may take such actions as it deems appropriate pursuant to the
Plan. For purposes of this Agreement, the term “Change in Control” shall have
the same meaning as provided in the Plan unless the Award is or becomes subject
to Code Section 409A, in which event “Change in Control” shall have the meaning
provided in Code Section 409A and the related Treasury Regulations.
4.    Transfer Restrictions.
4.1    Except as provided in Section 4.2, during the Restricted Period and until
such time as the Shares underlying the Vested Units have been issued, the
Restricted Units, related Shares or the rights relating thereto may not be sold,
pledged, assigned, transferred or otherwise disposed of by the Participant in
any manner other than by will or by laws of descent and distribution. Except as
provided in Section 4.2, any attempt to sell, pledge, assign, transfer or
otherwise dispose of the Restricted Units, related Shares or the rights relating
thereto shall be wholly ineffective and, if any such attempt is made, the
Restricted Units, related Shares or the rights relating thereto will be
forfeited by the Participant and all of the Participant's rights to such units
or related Shares shall immediately terminate without any payment or
consideration by the Company.
4.2    Notwithstanding the foregoing, the Participant may transfer any part or
all of the Participant’s rights in the Restricted Units to members of the
Participant’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Participant does not receive any consideration for
the transfer. In the event of any such transfer, Restricted Units shall continue
to be subject to the same terms and conditions otherwise applicable hereunder
and under the Plan immediately prior to transfer, except that such rights shall
not be further transferable by the transferee inter vivos, except for transfer
back to the Participant. For any such transfer to be




--------------------------------------------------------------------------------




effective, the Participant must provide prior written notice thereof to the
Committee and the Participant shall furnish to the Committee such information as
it may request with respect to the transferee and the terms and conditions of
any such transfer. For purposes of this Agreement, “immediate family” shall mean
the Participant’s spouse, children and grandchildren.
5.    Dividend Equivalents. During the Restricted Period, the Participant's
Account shall be credited with an amount equal to all ordinary cash dividends
(“Dividend Equivalents”) that would have been paid to the Participant if one
Share had been issued on the Grant Date for each Restricted Unit granted to the
Participant as set forth in this Agreement. The Dividend Equivalents credited to
the Participant’s Account will be deemed to be reinvested in additional
Restricted Units and will be subject to the same terms and conditions as the
Restricted Units to which they are attributable and shall vest or be forfeited
(if applicable) and settled at the same time as the Restricted Units to which
they are attributable. Such additional Restricted Units shall also be credited
with additional Dividend Equivalents as any further dividends are declared.
6.    Settlement of Vested Units; Distribution or Payment.
6.1    Vested Units shall be settled and distributed in Shares (either in
book-entry form or otherwise) or, at the Company’s option, paid in an amount of
cash as set forth in Section 6.3. All distributions in Shares shall be in the
form of whole Shares, and any fractional Share shall be distributed in cash in
an amount equal to the value of such fractional Share determined based on the
Fair Market Value of a Share on the Vesting Date.
6.2    Subject to Section 9 and Section 22.2, on each Vesting Date or the date
of termination due to a Change in Control as described in 3.3, whichever is
earlier, the Company shall distribute to the Participant the number of Shares
equal to the number of Vested Units within 75 days after the applicable Vesting
Date.
6.3    If the Company elects to settle the Participant’s Vested Units in cash,
the amount of cash payable with respect to each Vested Unit shall be equal to
the Fair Market Value of a Share on the Vesting Date.
6.4    To the extent that the Participant does not vest in any Restricted Units
on or before the end of day of the Restricted Period, all interest in such
Restricted Units and any additional Restricted Units attributable to Dividend
Equivalents shall be forfeited. The Participant has no right or interest in any
Restricted Units that are forfeited.




--------------------------------------------------------------------------------




7.    Conditions to Issuance or Transfer of Shares. The issuance and transfer of
Shares shall be subject to compliance by the Company and the Participant with
all applicable laws, rules and regulations (“Applicable Laws”) and also to such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant securities laws and regulations. No Shares shall be issued or
transferred unless and until any then applicable requirements of Applicable Laws
and regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.
8.    Tax Withholding. Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required federal, state and
local taxes, domestic or foreign, including payroll taxes, in respect of the
Award and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Company
shall have no obligation to issue any Shares to any Participant unless and until
the Participant has made arrangements, satisfactory to the Company in its sole
discretion, to satisfy the Participant’s tax liability resulting from the
vesting or settlement of the Vested Units. The amount of such withholding shall
be determined by the Company. The Committee, in its sole discretion, may permit
or require the Participant to satisfy any such tax withholding obligation by any
of, or a combination of, the following means:
8.1    tendering a cash payment or check payable to the Company.
8.2    authorizing the Company to withhold an amount from any cash amounts
otherwise due or to become due from the Company to the Participant.
8.3    authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the vesting of the Restricted Units;
provided, however, that no Shares shall be withheld with a Fair Market Value
exceeding the maximum amount of tax required to be withheld by Applicable law.
8.4    delivering to the Company previously owned and unencumbered Shares having
a then current Fair Market Value not exceeding the maximum amount of tax
required to be withheld by Applicable Law.
9.    Rights as Shareholder. Except as otherwise provided in the Agreement, the
Participant shall not have any of the rights or privileges of a shareholder with
respect to the Shares underlying the Restricted Units unless and until the
Restricted Units vest and certificates representing such Shares (which may be in
book-entry form) have been issued and recorded on




--------------------------------------------------------------------------------




the Company’s records, and delivered to the Participant or to an escrow account
for the Participant’s benefit. After such issuance, recordation and delivery,
Participant will have the rights of a shareholder of the Company with respect to
such Shares, including without limitation, voting rights and the right to
receipt of dividends and distributions on such Shares.
10.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant to serve as an employee or other service provider of
the Company. Further, nothing in the Plan or this Agreement shall be construed
to limit the discretion of the Company to terminate the services of the
Participant at any time, with or without Cause.
11.    Adjustments. In the event of a change in capitalization described in
Section 13 of the Plan prior to the end of the Restricted Period, other than a
dividend described in Section 5 above, the Restricted Units shall be equitably
adjusted or terminated in any manner contemplated by the Plan to reflect the
effect of such event or change in the Company’s capital structure in such a way
as to preserve the value of the Award.
12.    Required Participant Repayment/Reduction Provision. Notwithstanding
anything in the Plan or this Agreement to the contrary, all or a portion of the
Award made to the Participant under this Agreement is subject to being called
for repayment to the Company or reduced in any situation required by law or
specified by Company policy in effect at the time of the request for repayment
or reduction is made. In any event, even if not required by law or Company
policy, in any situation where the Board or a committee thereof determines that
fraud, negligence, or intentional misconduct by the Participant was a
contributing factor to the Company having to restate all or a portion of its
financial statement(s), the Committee may request repayment or reduction. The
Committee may determine whether the Company shall effect any such repayment or
reduction: (i) by seeking repayment from the Participant, (ii) by reducing
(subject to Applicable Law and the Plan’s terms and conditions or any other
applicable plan, program, or arrangement) the amount that would otherwise be
awarded or payable to the Participant under the Award, the Plan or any other
compensatory plan, program, or arrangement maintained by the Company, (iii) by
withholding payment of future increases in compensation (including the payment
of any discretionary bonus amount) or grants of compensatory awards that would
otherwise have been made in accordance with the Company's otherwise applicable
compensation practices, or (iv) by any combination of the foregoing. The
determination regarding the Participant’s conduct, and repayment or reduction
under this provision shall be within the Committee’s sole discretion and shall
be final and binding on the Participant and the Company. The Participant, in
consideration of the grant of the Award, and by the Participant's execution of
this Agreement, acknowledges the Participant's understanding and agreement to
this provision,




--------------------------------------------------------------------------------




and hereby agrees to make and allow an immediate and complete repayment or
reduction in accordance with this provision in the event of a call for repayment
or other action by the Company or Committee to effect its terms with respect to
the Participant, the Award and/or any other compensation described herein.
13.    Company Policies. The Participant agrees that the Award will be subject
to any applicable insider trading policies, retention policies and other
policies that may be implemented by the Board, from time to time.
14.    Participant Undertaking. The Participant agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Participant
pursuant to the terms of this Agreement. It is intended by the Company that the
Plan and Shares covered by the Award are to be registered under the Securities
Act of 1933, as amended, prior to the grant date; provided that in the event
such registration is for any reason not effective for such Shares, the
Participant agrees that all Shares acquired pursuant to the grant will be
acquired for investment and will not be available for sale or tender to any
third party.
15.    Beneficiary. The Participant may designate a Beneficiary to receive any
rights of the Participant which may become vested in the event of the
Participant’s death under procedures and in the form established by the
Committee; and in the absence of such designation of a Beneficiary, any such
rights shall be deemed to be transferred to the Participant’s estate.
16.    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Senior Vice
President-Administration and Chief Information Officer, or his successor in
charge of compensation and benefits in Human Resources, of the Company at the
Company's principal corporate offices. Any notice required to be delivered to
the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant's address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time. Any notice shall be delivered by
hand, sent by telecopy or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.
17.    Incorporation of the Plan; Conflicts. The Restricted Units and the Shares
issued to Participant hereunder are subject to the terms and conditions set
forth in this Agreement and the Plan, which is incorporated herein by reference.
In the event of any inconsistency between (1)




--------------------------------------------------------------------------------




the Plan and this Agreement, the Plan will control, or (2) the resolutions and
records of the Board or Committee and this Agreement, the resolutions and
records of the Board or Committee will control.
18.    Successors and Assigns. The Company may assign any of its rights under
this Agreement, and this Agreement will be binding upon and inure to the benefit
of the Company’s successors and assigns. Subject to the restrictions on transfer
set forth herein and the Plan, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
19.    No Impact on Other Benefits. The Company does not intend for the value of
the Award or any Vested Units to be included in the Participant’s normal or
expected compensation for purposes of calculating any severance, retirement,
welfare, insurance or similar employee benefit; provided, however, that if there
is any inconsistency between this Agreement and the terms of another benefit
plan, the benefit plan document will control.
20.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Board at any time, in its discretion.
The grant of the Restricted Units in this Agreement does not create any
contractual right or other right to receive any Restricted Units or other awards
in the future. Future awards, if any, will be at the Committee’s sole
discretion. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with the Company.
21.    Amendment. In accordance with the Plan, the Committee may amend or
otherwise modify, suspend, discontinue or terminate this Agreement at any time,
prospectively or retroactively.
22.    Section 409A.
22.1    This Award and Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A. Notwithstanding any other provision of the Agreement, any
distributions or payments due hereunder may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any
distributions or payments due hereunder upon a termination of employment shall
only be made upon a "separation from service" as defined in Section 409A. The
right to a series of installment payments under this Agreement shall be treated
as a right to a




--------------------------------------------------------------------------------




series of separate payments. In no event may the Participant, directly or
indirectly, designate the calendar year of settlement, distribution or payment.
22.2    If an Award is subject to Section 409A and Participant becomes entitled
to settlement of the Award on account of a separation from service and is a
“specified employee” within the meaning of Section 409A on the date of the
separation from service, then to the extent necessary to prevent any accelerated
or additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant's
separation from service and (b) the Participant’s death (the “Delayed Payment
Date”) and the accumulated amounts shall be distributed or paid in a lump sum
payment on the Delayed Payment Date.
22.3    The Company does not represent that the Award or this Agreement comply
with Section 409A and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with Section 409A.
22.4    To the extent that any provision of the Agreement would cause a conflict
with the requirements of Section 409A, or would cause the administration of the
Agreement to fail to satisfy Section 409A, such provision shall be deemed null
and void to the extent permitted by Applicable Law.
23.    Entire Agreement. The Plan and this Agreement (including any exhibit
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
24.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
25.    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Oklahoma without regard to the conflict
of laws provisions thereof.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
including by way of electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together will constitute one
instrument.




--------------------------------------------------------------------------------




27.    Administration of Award; Acceptance. As a condition of receiving this
Award, the Participant agrees that the Committee shall have full and final
authority to construe and interpret the Plan and this Agreement, and to make all
other decisions and determinations as may be required under the Plan or this
Agreement as they may deem necessary or advisable for administration of the Plan
or this Agreement, and that all such interpretations, decisions and
determinations shall be final and binding on the Participant, the Company and
all other interested persons. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company. Day-to-day authority and
responsibility has been delegated to the Company’s ONE Gas, Inc. Benefits
Committee and its authorized representatives, and all actions taken thereby
shall be entitled to the same deference as if taken by the Committee itself.


The Participant hereby acknowledges receipt of this Agreement, the Notice of
Restricted Unit Award and Agreement dated February 18, 2019, and a copy of the
Plan. Participant agrees to be bound by all of the provisions set forth in this
Agreement and the Plan and acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the Restricted Units or
disposition of the underlying Shares and that Participant has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
Participant accepts the Award under the terms and conditions stated in this
Agreement, subject to all terms and provisions of the Plan, by electronic
acceptance of the grant.




